DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 8/11/2022.
Applicant’s election without traverse of SEQ ID NO. 5 in the reply filed on 2/17/2022 is acknowledged.
Claims 13-26, 28-38,41-43, 53-59 are pending.  Claims 1-12, 27,39-40, 44-52 have been cancelled.
Claims 14, 16-26, 28-38, and 53-59 are withdrawn as being drawn to a nonelected species.
The following rejections for claims 13, 15, 41-43 are modified with response to arguetmsn following.
This action is FINAL.
FR Declaration 1.132
The declaration under 37 CFR 1.132 filed 8/11/2022 is insufficient to overcome the rejection of claims based upon 35 USC 112 as set forth in the last Office action because:  it refers the invention and not to the claimed method (see discussion below).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 15, 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to diagnosing colorectal cancer in a human subject by determining any methylation status in any methylation locus within gene CFAP44 by analyzing any sample.  
The rejection of claims for lack of adequate written description is based upon the requirement of the claims of analyzing a feature of any methylation status.  In the instant case the specification does not provide the skilled artisan with an adequate written description of methylation status suitable for diagnosing colorectal cancer. 
In the instant case, the one or more methylation loci include a genus of methylation that have a feature association with colorectal cancer.  While the specification provides a list of some loci (seq ID no. 5) of CFAP44, the specification has not provided guidance for the relationship between this locus or any methylated region of CFAP44 and their functionality (i.e. diagnosis of colorectal cancer).  
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The instant specification has not provided the critical structures required to functionally predict colorectal cancer.
Herein, no common element or attributes to distinguish the feature of the methylated loci genus.    No structural limitations or requirements which provide guidance on the identification of sequences which meet these functional limitations.  In particular, although, the specification has described SEQ ID No 5 which have methylated features, the specification has not provided which methylated features functionally diagnosis.  
Therefore, the specification and the art do not provide the critical structures required to determine if a methylation locus is functionally associated with diagnosis.  
Applicants' attention is directed to the decision in In re Shokal, 113 USPQ 283 
(CCPA 1957) wherein is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.
In the instant application, because of the lack of any analysis regarding detecting any methylation status of any locus within CFAP44 in a human sample, one of skill in the art cannot envision the detailed chemical structure of the nucleic acid encompassed by the claimed methods, regardless of the complexity or simplicity of the method of isolation or use.  Adequate written description requires more than a mere statement that such methylation are part of the invention and reference to a potential method for identification.  The particular methylation locus associated with diagnosis are themselves required. 
	In conclusion, the limited information provided regarding the nucleic acids of the claimed methods is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the broadly claimed method.  Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Response to Arguments and 37 CFR 1.132 Declaration
The reply traverses the rejection.  A summary of the arguetmsn is provided below with response to arguetmsn following. 
The reply asserts that the specification discloses methods used to diagnose colorectal cancer and advanced adenoma using the methylation status of CFAP44 and the declaration further detail this argument (p. 12).  The methylation status refers to the number frequency or patter of methylation sites within a locus and that the specificiaotn describes such status (p. 12).  The reply asserts that table 1 provides loci useful in identifying colorectal that are hypermethylated (p. 13-14).  The reply asserts that the specification provides hypermethylation of loci within the gene CFAP44 in subject with colorectal cancer and/or advanced cancer (p. 14-15).  The reply asserts that figure 5K provides a locus that is useful in specifically diagnosing (p. 15-16).  
The declaration states that experimental steps provide methylation of particular regions (points 10-12).  The declaration states that Illumina was used to screen from methylated regions (points 13-14).  The declaration states that computations methods are used to identify DMRs that contain at least one CpG dinucleotides associate with colorectal cancer and or advanced adeama (points 14-16).  The declaration points to figure 3C and 5K for supports of detection of hypermethylation (points 17-18).  The declaration states that CpGs of the 3 identified loci of CFAP44 overlap with one another and therefore its clear the chromosomes number start and end (points 19-20).
These arguetmsn have been reviewed but have not been found persuasive. 
The arguments and declaration appear to be based upon hypermethylation of particular DMR segments, this is a different scope of the claims which do not require hypermethylation or particular DMR.  It is noted that the issue is not the methylation methods used, but rather, the critical description of the locus comprising at least one CpG dinucleotides to functionally diagnosis.  The reply and the declaration appear to point to examples in the specification, however, none of these examples, figures, or tables provide support to the critical methylation status for any at least one CpG within CFAP44 and diagnosis, rather, these are specific examples that do not provide support for a larger breadth of “at least one CpG” in any region of CFAP44.  The reply asserts that the term methylation status is determined as the number, frequency or pattern of methylation sites, however, this does not provide the guidance as to take any number, frequency or pattern of at least one CpG and diagnose.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 13, 15, 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining methylation status of a methylation locus within gene CFAP44, does not reasonably provide enablement for correlation of the status to diagnosis of colorectal cancer  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The breadth of the claims 
Claims 13, 15, 27, and 39-43 are drawn to diagnosing colorectal cancer based upon determining any methylation status for any methylation locus (at least one CpG) within gene CFAP44.
Nature of the Invention
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Guidance in the Specification
	The specification states that the methylation locus within gene CFAP44 comprises at least a portion of SEQ ID No. 5 (para 21).  The specification states that the methylation locus can comprise at least one, 2, 3, 4 or more CpG dinucleotides (para 33).  Therefore, the specification teaches detection of methylation within CFAP44.  However, the specification does not provide any correlation of any methylation locus, or one, 2, 3, 4, or more CpG dinucleotides and diagnosis of colorectal cancer.  The art as discussed below teaches that such correlations are unpredictable.  
The unpredictability of the art and the state of the prior art
Michels, Karin (The promises and challenges of epigenetic epidemiology. Experimental Gerontology 2010 Vol 45 pages 297-301)recognizes that there are several challenges associated with using epigenetic biomarkers. For example Michels (Experimental Gerontology 2010 Vol 45 pages 297-301) teaches that the sample size has important implications for the results of an epigenetic study.  Michels teaches that a sufficiently large sample size is a fundamental requirement of a high quality study in epigenetics. Additionally Michels teaches that DNA methylation is tissue specific and may be cell type specific and a certain DNA methylation pattern found in one specific tissue does not permit inferences about its variation across different tissues and possibly not even across different cell types in the same tissue. This is relevant to the instant claims because the claims do not require specific methylation states or cell types.  Further Michels teaches that a study of the influence of a specific DNA methylation pattern on a disease outcome could be confounded by a variety of variables that affect methylation and are also risk factors for the disease. Age is a likely confounder of a study in epigenetics since the DNA methylation profile changes with age and age increases the risk for most diseases.   
Level of Skill in the Art
	The level of skill in the art is deemed to be high.
Quantity of Experimentation and Conclusion
	The quantity of experimentation in this area would be extremely large since there is significant number of parameters that would have to be studied.  The claims are drawn to the association of any methylation status of any locus within gene CFAP44.  Although, the specification teaches SEQ ID Number 5 within CFAP44, the specification does not provide guidance to associated this region or any methylation locus within CFAP44 and diagnosis of colorectal cancer.  The art indicates that associations are population and disease specific.
 To practice the invention as broadly as it is claimed, the skilled artisan would have to determine the association of any methylation status within CFAP44 and diagnosis of colorectal cancer.  The specification has not provided clear guidance for such association.  As these associations are known to be disease specific, the skilled artisan would need to perform undue experimentation to identify which methylation locus within CFAP44 is associated with diagnosis of colorectal cancer.  Such random, trial by error experimentation is considered to be undue and highly unpredictable.  
Thus the applicants have not provided sufficient guidance to enable a skilled artisan to make the claimed invention in a manner reasonably correlated with the claimed method.
Therefore the method as claimed would require a large amount of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the negative teachings in the art, and the lack of guidance provided in the specification balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.	
Response to Arguments
The reply traverses the rejection.  A summary of the arguetmsn is provided below with response to arguetmsn following. 
The reply asserts that the specification provides   data for two methylation loci of CFAP44 in figures 3C and 5K and demonstrated that the disclosed loci are hypermethylated in subjects suffering from colorectal cancer verses those who did not have the diseases (p. 17-18).   
The declaration states that experimental steps provide methylation of particular regions (points 10-12).  The declaration states that Illumina was used to screen from methylated regions (points 13-14).  The declaration states that computations methods are used to identify DMRs that contain at least one CpG dinucleotides associate with colorectal cancer (points 14-16).  The declaration points to figure 3C and 5K for supports of detection of hypermethylation (points 17-18).  The declaration states that CpGs of the 3 identified loci of CFAP44 overlap with one another and therefore its clear the chromosomes number start and end (points 19-20).
These arguetmsn have been reviewed but have not been found persuasive. 
The specification has not provided any guidance that determining any methylation status of any at least one CpG dinucleotide within gene CFAP44 would provide diagnosis of colorectal cancer.  Rather, the specification and the declaration appear to provide support for particular DMRs that are associated with colorectal cancer. The arguments appear to be focused on hypermethylation, however, the claims are not limited to such an embodiment, but rather encompass any frequency, number or level of one or more CpG within any portion of CFAP44. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, 27, and 39-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 15, 27, and 39-43 are indefinite over diagnosing colorectal cancer based at least on determined methylation status in claim 13.  The method is not clear as it is not clear how to take a methylation data status and correlate it to the diagnosis.  Therefore the metes and bounds are unclear as it does not appear clear how to diagnose based on the determined methylation status.  
Response to Arguments
The reply traverses the rejection.  A summary of the arguetmsn is provided below with response to arguetmsn following. The reply asserts that the specification describes that hypermethylation provides for diagnosis (p. 18).
These arguments have been reviewed but have not been found persuasive. 
Limitations from the specification should not be read into the claims.  Herein in the instant case there is no limitation for hypermethylation or how to apply any detected methylation status to diagnosis.  As such the rejections have been maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13, 15, 41-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation  ( correlation of diagnosing colorectal cancer and determining methylation status of a methylation locus within CFAP44) without significantly more.      This judicial exception is not integrated into a practical application because no additional steps rely upon or integrate the judicial exceptions of the claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no steps that are significantly more or integrate the judicial exceptions.
Claim analysis
The instant claims are directed a method of detecting colorectal cancer, the method comprising determining a methylation status for a methylation locus within gene CFAP44 and diagnosing colorectal cancer.  
The correlation of colorectal cancer and methylation determination  is considered a law of nature.   
The determining a methylation status are a positive active step and thus is a physically active step.
 	Dependent claims set forth further limitations to about the methods used in detecting and the origin of the sample.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, law of nature or natural phenomena.  
The correlation of colorectal cancer and methylation status is considered a law of nature.   
The determining step is a positive active step and thus is a physically active step.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no the claim requires no additional steps.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
The specification teaches that methylation status is performed with well-known and conventional methods of methylation assays including PCR and high throughput sequencing (p 113-116).  Although the diagnosis is not known in the prior art, this is considered the judicial exception.  As such the only step in the claims are determining a naturally occurring genes methylation status using conventional assays.  
Response to Arguments
The reply traverses the rejection.  A summary of the arguetmsn is provided below with response to arguetmsn following. 
The reply asserts that the present claim recites elements that are significantly more than the judicial exception because diagnosing colorectal cancer is unknown in the art (p 13).  The reply asserts that Michels does not teach that the analysis of methylation for diagnostics (p. 14).  
These arguments have been reviewed but have not been found persuasive. 
	The step of diagnosing is interpreted as the judicial exception as it merely reflects the result of the naturally occurring gene methylation status.  As the determining methylation status is a routine step of general assays for determining of methylation the step does not provide elements that are significantly more than the judicial exception.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/            Primary Examiner, Art Unit 1634